              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:05-cr-00031-MR-WCM-4


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                  ORDER
                                )
JERRY LEE MOORE,                )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court the Defendant’s letter, which the

Court construes as a motion for compassionate release [Doc. 300]. The

Government opposes the Defendant’s motion. [Doc. 303]. The Defendant

has filed a reply. [Doc. 304].

I.    BACKGROUND

      In April 2006, the Defendant Jerry Lee Moore was convicted of one

count of conspiracy to possess with intent to distribute cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1) and 846.      [Doc. 113].   The Court

sentenced the Defendant to 154 months’ imprisonment, which was later

reduced to 120 months. [Id.; Doc. 226]. Upon completion of his term of

imprisonment, the Defendant was serving a term of supervised release,

which was revoked for the Defendant committing new law violations entailing


     Case 1:05-cr-00031-MR-WCM Document 305 Filed 09/14/20 Page 1 of 8
a return to the distribution of controlled substances. [Doc. 285]. He was

sentenced to a term of imprisonment of 30 months. [Id.].

          The Defendant is currently serving his sentence with the Bureau of

Prisons (BOP) at FMC Lexington.                According to the Bureau of Prisons

website, his projected release date is October 2, 2020.1 The Defendant now

seeks a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

[Doc. 300]. Specifically, the Defendant argues that his underlying health

conditions place him at a higher risk for severe illness from COVID-19, and

that his particular vulnerability to the illness is an extraordinary and

compelling reason for an immediate sentence reduction to time served. [Id.].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the



1   See https://www.bop.gov/inmateloc/ (last visited Sept. 11, 2020).


                                              2



        Case 1:05-cr-00031-MR-WCM Document 305 Filed 09/14/20 Page 2 of 8
warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A).

      In response to the Defendant’s motion, the Government concedes that

the Defendant appears to have exhausted his available administrative

remedies. Accordingly, the Court will proceed to address the merits of the

Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



     Case 1:05-cr-00031-MR-WCM Document 305 Filed 09/14/20 Page 3 of 8
U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a

                                        4



     Case 1:05-cr-00031-MR-WCM Document 305 Filed 09/14/20 Page 4 of 8
             correctional facility and from which he or she is not
             expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      Here, the Defendant asserts that his underlying health conditions—

including high blood pressure, stage two chronic kidney disease, and pre-

diabetes—place him at a higher risk for severe illness resulting from COVID-

19.3 The Government does not dispute that these conditions constitute

serious medical conditions, although it appears from a review of the

Defendant’s medical records that these conditions are being managed and

are well-controlled. [See Doc. 300-1 at 4]. Nevertheless, the Government

argues that an early release remains unwarranted. [Doc. 303].

      Under the applicable policy statement, the Court must deny a sentence

reduction unless it determines the defendant “is not a danger to the safety of

any other person or to the community.” USSG § 1B1.13(2). Additionally, this

Court must consider the § 3553(a) factors, as “applicable,” as part of its




3 The Defendant further contends that FMC Lexington has 284 cases and 7 deaths due
to COVID-19, implying that the current conditions at the prison are poor. [See Doc. 300
at 1]. While there have been eight deaths from the virus at FMC Lexington, the most
recent data from the BOP indicate that the facility currently has only 1 active case among
the inmate population and none among staff, and that 211 inmates and 13 staff members
have recovered. See http://www.bop.gov/coronavirus (last visited Sept. 11, 2020).

                                            5



     Case 1:05-cr-00031-MR-WCM Document 305 Filed 09/14/20 Page 5 of 8
analysis. See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691,

694 (5th Cir. 2020).

      Here, the Defendant’s criminal history and prior performance while

under supervision indicate that he is not appropriate for early release. The

Defendant was convicted of participating in a drug conspiracy during which

he sold crack cocaine directly to confidential informants on multiple

occasions. [Doc. 140: PSR at 5-9]. The amount of crack cocaine attributed

to Defendant was between 50 and 150 grams, but the PSR noted that he

could be held accountable for over 21 kilograms of crack cocaine. [Id. at 9].

The Defendant has an extensive criminal history, resulting in a criminal

history category of III, including a prior state conviction for assaulting a

Shelby Police Department officer with his vehicle during a traffic stop. [Id. at

13]. He also has a history of non-compliance with court supervision. While

on state probation for the above-described assault conviction, he violated the

terms of his supervision in a multitude of ways, including: failing to report as

required, failure to maintain or prove suitable employment, curfew violations,

refusing to consent to searches by the probation officer, failing to notify

probation of a change of address, new law violations, and multiple positive

drug screens. [Id.]. While he was on bond for his federal drug trafficking


                                       6



     Case 1:05-cr-00031-MR-WCM Document 305 Filed 09/14/20 Page 6 of 8
charge, the Defendant tested positive for cocaine and was again arrested for

possessing and selling cocaine. [Docs. 83, 84]. After serving his federal

sentence, the Defendant violated his supervised release in numerous ways,

including: frequenting a location where controlled substances were

maintained (his mother’s home), failing to notify his probation officer of an

address change, and violating the law by possessing and distributing

marijuana (including, on two occasions, to a confidential informant in a

Shelby Police Department investigation). [Doc. 277].

     The Defendant’s extensive criminal history reflects an inability to

conform his conduct to the law and a refusal to respect the authority of the

Court. In light of these circumstances, the Court finds that reducing the

Defendant’s prison sentence would reduce the capacity of that sentence to

reflect the seriousness of the Defendant’s offense, would fail to promote

respect for the law, and would fail to promote just punishment. Thus, even

if Defendant’s medical conditions presented an extraordinary circumstance,

the Court in its discretion denies the Defendant’s request for compassionate

release.




                                     7



    Case 1:05-cr-00031-MR-WCM Document 305 Filed 09/14/20 Page 7 of 8
     IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for compassionate release [Doc. 300], is

DENIED.

     IT IS SO ORDERED.


                         Signed: September 14, 2020




                                       8



    Case 1:05-cr-00031-MR-WCM Document 305 Filed 09/14/20 Page 8 of 8
